Appeal by self-insured employer from an award of death benefits. Decedent suffered an accident which arose out of and in the course of his *909employment on March 13, 1950, when he fell and sustained fractures of the hip. He was confined to bed for approximately seven months. Some complications developed which were brought about by the accident, according to some of the medical testimony. Decedent continued to lose weight until on November 18, 1953 he weighed only 88 pounds and was unable to walk alone. He died on December 1, 1953. An autopsy report states that the cause of death was “ Generalized arteriosclerosis, arteriosclerotic renal disease.” The proof of death filed by the attending physician who had attended the decedent from the time of the accident until his death recites the accident and injuries sustained therefrom and gives the direct cause of death as “ Generalized arteriosclerosis and arteriosclerotic renal disease,” and states that the accident contributed to the death. Claimant contends that the accident was indirectly the cause of death. Appellant’s sole contention is that deceased died from a natural aging process which bore no relation to the accident. While the medical evidence is conflicting, a clear question of fact is presented, and the record contains substantial medical evidence to sustain the board’s finding that the accidental injuries “started a chain of events and complications that eventually caused his death.” Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.